Citation Nr: 1204195	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 10 percent for patellofemoral syndrome of the right knee. 

2.  Entitlement to an initial disability evaluation greater than 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from April 1978 to March 1992, and he had 6 years of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for patellofemoral syndrome of each knee and assigned each disability an initial 10 percent rating.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In pertinent part, a July 2008 rating decision granted service connection for degenerative disc disease (DDD) of the thoracic and lumbosacral spinal segments, which was assigned an initial 20 percent rating; and granted service connection for cervical spine DDD, which was assigned a noncompensable rating.  That rating decision also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A Notice of Disagreement with this decision is not of record.

Following notice of certification of the appeal by letter dated January 28, 2009, the Veteran submitted additional evidence which was received on March 11, 2009, within 90 days of the certification notice.  See generally 38 C.F.R. § 20.1304 (2010).  In the December 2011 Informal Hearing Presentation the Veteran's service representative waived initial RO consideration of that evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a March 2009 statement the Veteran alleged that he had been informed that he would probably need knee surgery in the future and possible need knee replacements.  Also, he reported that he had missed time from work due to his disability of each knee.  

The Board observes that the last VA examination to evaluate the severity of the Veteran's service-connected knee disabilities was in 2007.  

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected disability of each knee.  His claims folder should be available to and reviewed in conjunction with the examination.  All indicated tests, studies and X-rays should be performed.  The report should set forth all objective findings regarding each right knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in the knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  

The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the knees, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A complete rationale for any opinion expressed should be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Thereafter, any other development deemed necessary should be accomplished and the issues being remanded should be readjudicated.  

4.  After readjudication, if the benefits sought are not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

